DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2. 	Claim 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3. 	Claim 40, lines three recite the limitation, “and the photodiode.” There is insufficient antecedent basis for this limitation in the claim. No antecedent basis for inclusion of, “and the photodiode.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 26, 28-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earman et al (US 2014/0145069).
6. 	As to claim 26, Earman et al disclose (1B) an assembly (102) comprising: an optical concentrator (120) comprising; an exit aperture (128) having a generally circular perimeter (circular) defining a circumference (circular) of the exit aperture (128), (paragraphs [0022]-[0024]); a photodiode sensor (106), (paragraph [0019]) generally aligned with the exit aperture 
7. 	As to claim 28, Earman et al disclose (fig. 1B) the assembly (102) wherein the exit aperture (128) perimeter (116), the photodiode sensor (106), and the protrusion (107) substantially define a cavity (cavity) that the adhesive layer (125) is located within (inner volume 124), (paragraph [0025]).
8. 	As to claim 29, Earman et al disclose (fig. 1B) the assembly (102) wherein a height of the protrusion (107) measured between the optical concentrator exit aperture (128) and the photodiode sensor (106) is substantially equivalent to a bond line thickness (material 125 thickness) of the adhesive layer (125), measured between the optical concentrator exit aperture (128) and the photodiode sensor (106), (paragraphs [0024]-[0025]).
9. 	As to claim 30, Earman et al disclose (fig. 1B) the assembly (102) wherein a profile of the protrusion (107) is discontinuous such that an arc of the protrusion (107) is less than 100 percent commensurate with the exit aperture (128) perimeter of the optical concentrator (120), (paragraph [0024]).
10. 	As to claim 31, Earman et al disclose (fig. 1B) the assembly (102) wherein an arc of the protrusion (107) ranges from 20 percent to 99 percent commensurate with the exit aperture (128) perimeter of the optical concentrator (120), (paragraphs [0024]).

12. 	As to claim 33, Earman et al disclose (fig. 1B) the assembly (102) wherein the second portion comprises about 20 percent to about 90 percent of the perimeter of the optical concentrator (120) exit aperture (128) and the photodiode (106), (paragraph [0024]).
13. 	As to claim 34, Earman et al disclose (fig. 3A) the assembly (302) further comprising: a third protrusion (337) extending between a third portion of the perimeter of the optical concentrator (340) exit aperture (348) and the photodiode (336), (paragraphs [0036], [0037]).
14. 	As to claim 35, Earman et al disclose (fig. 1B) a compound parabolic concentrator (120) comprising: (fig. 2C) a generally circular (circular) light entrance aperture (126) having a first circumference (circular); a generally circular (circular) light exit aperture (128) having a second circumference (circular) smaller (smaller) than the first circumference (circular) and defining a perimeter of the exit aperture (128), (paragraphs [0024], [0026]); a protrusion (104) extending (extends beyond exit aperture 126) axially from at least a portion of a perimeter of the light exit aperture (128), (see Abstract); and a side wall (122) connecting the light entrance aperture (126) to the light exit aperture (128), (paragraphs [0023]-[0024]).
15. 	As to claim 36, Earman et al disclose (fig. 1B) the compound parabolic concentrator (120), (paragraph [0022]) wherein the concentrator (120) is formed from a material (light transmissive material) having a light refractive index (different indexes of refraction) defines ranging from about 1.3 to about 1.8, (paragraph [0025])
16. 	As to claim 37, Earman et al disclose (fig. 1B) the compound parabolic concentrator (120), (paragraph [0022]) wherein the protrusion (104) defines a generally circular profile 
17. 	As to claim 38, Earman et al disclose (fig. 1B) the compound parabolic concentrator (120) wherein the profile of the protrusion (104) is continuous such that a circumference (circular) of the protrusion (104) is commensurate with the circumference (circular) of the light exit aperture (128) of the compound parabolic concentrator (120), (paragraphs [0022], [0024], [0026]).
18. 	As to claim 39, Earman et al disclose (fig. 1B) the compound parabolic concentrator (120) wherein a profile of the protrusion (104) is discontinuous such that an arc of the protrusion (107) is less than 100 percent commensurate with the light exit aperture (128) of the compound parabolic concentrator (120), (paragraph [0024]).
19. 	As to claim 40, Earman et al disclose (fig. 3A) the compound parabolic concentrator (320) further comprising: a second protrusion (307) extending between a second portion of the perimeter of the compound parabolic concentrator (320) exit aperture (328) and the photodiode (306), (paragraph [0037]).
20. 	As to claim 41, Earman et al disclose (fig. 1B) a method of forming an assembly (102) comprising: aligning a compound parabolic concentrator (120) with a photodiode sensor (106), (paragraph [0019]), wherein the compound parabolic concentrator (120) comprises: a generally circular (circular) entrance aperture (126) having a first circumference (circular); a generally circular (circular) exit aperture (128) having a second circumference (circular) smaller (smaller) than the first circumference (circular) and defining a perimeter of the exit aperture (128), (paragraphs [0022]-[0024]); a protrusion (104) extending (extends) axially from at least a portion of a perimeter of the exit aperture (128); and a side wall (122) connecting the entrance aperture 
21. 	As to claim 42, Earman et al disclose (fig. 1B) the method wherein the optical adhesive (125) is a film (material), (paragraph [0025]).
22. 	As to claim 43, Earman et al disclose (fig. 1B) the method wherein a volume (124) of the optical adhesive (125) ranges from about from about 1 nL to about 5 nL, (paragraph [0025]).
23. 	As to claim 44, Earman et al disclose (fig. 1B) the method wherein the exit aperture (128) perimeter, photodiode sensor (106), (paragraph [0024]) and protrusion (104) substantially define a cavity (cavity) that the optical adhesive (125) is located within (inner volume 124), (paragraph [0025]).
24. 	As to claim 45, Earman et al disclose (fig. 1B) the method wherein the volume of optical adhesive (125) is cured (cured) to form a layer (material) of optical adhesive (125) having a predetermined bond line thickness, (paragraphs [0025], [0053]).
Allowable Subject Matter
25. 	Claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
26. 	The prior art of record fail to teach either singly or in combination wherein a refractive index of each of the optical concentrator, the protrusion, the adhesive layer, and the photodiode sensor are substantially equivalent.
Conclusion
27. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878